Exhibit 10.1

CHANGE IN TERMS AGREEMENT

THIS AGREEMENT is made as of the 24th day of October, 2011 (this “Agreement”),
by and between KEYBANK NATIONAL ASSOCIATION, a national banking association,
whose address is 100 S. Main Street, 4th Floor, Ann Arbor, Michigan 48104
(“Lender”) and UNIVERSAL TRUCKLOAD SERVICES, INC., a Michigan corporation with
offices at 12755 East Nine Mile Road, Warren, Michigan 48089 (“Borrower”).

RECITALS:

A. Lender and Borrower have entered into that certain Amended and Restated Loan
Agreement between Borrower and Lender dated as of October 25, 2010 (as so
amended, the “Existing Loan Agreement”), and Borrower has made that certain
Promissory Note, dated as of October 25, 2010, in favor of Lender in the
principal amount of $20,000,000 (the “Existing Promissory Note”).

B. Lender has agreed to extend the maturity of the line of credit described in
the Existing Loan Agreement and evidenced by the Existing Note, and the parties
desire to memorialize that extension as follows.

NOW THEREFORE, in consideration of the foregoing, the Borrower and the Lender
agree as follows:

1. Capitalized terms used but not otherwise defined herein shall have the
respective meanings accorded such terms in the Existing Loan Agreement.

2. The Revolving Credit Note will remain outstanding. However, notwithstanding
the express terms of the Revolving Credit Note, the Maturity Date shall be
deemed to be October 23, 2012. If the Obligations under the Revolving Credit
Note are paid in full on or prior to October 23, 2012, no Event of Default will
arise under the Existing Loan Agreement solely as a result of such extension of
the Maturity Date.

2. Except as expressly changed by this Agreement, the terms of the original
obligation or obligations, including all agreements evidencing or securing the
obligation(s), remain unchanged and in full force and effect. Consent by the
Lender to this Agreement does not waive the Lender’s right to strict performance
of the obligation(s) as changed, nor obligate the Lender to make any future
change in terms. Nothing in this Agreement will constitute a satisfaction of the
obligation(s).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Change in Terms Agreement to be
executed as of the day and year first written above.

 

BORROWER: UNIVERSAL TRUCKLOAD SERVICES, INC., a Michigan corporation By:  

/s/ Robert E. Sigler

Name:  

Robert E. Sigler

Its:  

Chief Financial Officer

LENDER: KEYBANK NATIONAL ASSOCIATION, a national banking association By:  

/s/ Erik Siersma

Name:  

Erik Siersma

Its:  

Vice President